internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-100867-99 cc dom it a district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer type a type b type c type d type e month day date year year year year year year y z issues is taxpayer using acceptable methods_of_accounting for income from market area studies if any of taxpayer’s methods_of_accounting are not acceptable does the closing_agreement preclude the service from changing those methods_of_accounting conclusions taxpayer is not using an acceptable method_of_accounting for income from type a d and e market area studies taxpayer is using an acceptable method_of_accounting for income from type b and c market area studies the closing_agreement does not preclude the service from changing taxpayer’s unacceptable methods_of_accounting facts taxpayer is the common parent of an affiliated_group_of_corporations that file federal_income_tax returns on the basis of a month day fiscal_year taxpayer provides decision support systems and services to clients in retail environments to assist them with their business planning requirements such as retail site location retail network operations and short-term pricing these include proprietary computer_software market area studies and consulting services the purpose of market area studies market area studies provide supply and demand information related to a specific geographical retail market supply data consist of retail_outlet sales volume information demand data include census information eg population and housing density income levels and number of automobiles traffic counts and other demographic information except for information provided by a client the data base information belongs to taxpayer and the client is permitted to use it only on a nonexclusive basis clients use the market area studies to assist them in determining how customers in a specific market area make their retail purchase decisions the data from the studies are also used in evaluating alternative scenarios the data can help clients resolve business what if questions through the use of computer generated models of certain geographic markets by running various scenarios through the model clients can predict with a high degree of accuracy the effect of their management decisions on retail business the models are operated or generated by a combination of two different computer_software programs one generally available and the other one specially developed by taxpayer the specific types of market area studies since about year taxpayer has been offering the following five types of market area studies type a -- these studies are used by clients who possess a large number of retail sites and who wish to analyze market conditions and evaluate site locations in metropolitan areas on a continuous basis the supply and demand data used in this type of study are collected by taxpayer this type of study provides clients with a series of consecutive data base updates over a specific time period generally five years clients agree to pay in periodic installments this type of study is tailored to individual client needs and pricing is determined in part by the number of subscribers to a particular market during the commitment period and the discounts for multi-year commitments type b -- these studies are similar to type a except that the clients do not commit to a series of consecutive data base updates over a specific time period these studies are usually scheduled by one client and offered to additional clients on a subscription basis sometimes the study is initiated by taxpayer and then offered to clients on a subscription basis while each study uses a single demand-side data base the final data base provided to each client is unique type c -- these studies are similar to type b except they are sold to a single client portions of the demographic data can generally be used as a major part of other studies in the same market for clients in the same or comparable retail industries type d -- these studies are similar to type c except the area studied does not contain more than outlets likewise the accompanying study deliverables are scaled down type e -- these studies are used to evaluate market conditions or the effects of various operating decisions at a single site within a specified geographic area prior to about year taxpayer offered only three of the five types of market area studies described above these were type b type c and type e the sale of market area studies market area studies are ordered and paid for separately from the license for taxpayer’s specially developed software clients are not required to license the software in order to obtain a market area study from taxpayer similarly a licensee of taxpayer’s software is not required to order a market area study as a condition of the license they can obtain the information from others or develop the data base information themselves clients order a market area study by executing a letter agreement describing the type of study and geographic location for clients who are licensees of taxpayer’s software the rights and obligations of each party relative to the market area study are contained within the license agreement due to its clients’ budgeting schedules taxpayer generally receives a concentration of orders in december through february and may through june the process of completing a market area study is labor intensive with respect to type a studies the contract period is generally five years and taxpayer provides a full study every odd numbered year and a partial study every even numbered year the letter agreement specifies the total price for the series of annual studies and provides that the client will pay an equal amount in each year for which there is an annual study in other words the portion of the total_contract_price allocated to each annual study is the same regardless of whether taxpayer provides a full study or just a partial study in that year during each year of the contract taxpayer generally receives a payment of of the annual study price before it commences work on the annual study the remaining amount of the annual study price is usually paid upon delivery of the annual study taxpayer treats each annual study as a separate transaction and as discussed below under financial and tax reporting recognizes income with respect to each annual study based on the amount of work completed on the annual study with respect to type b and type c studies the process of completing a market area study averages three to four months but could be as long as nine months taxpayer receives advance_payments ranging from to of the total_contract_price with respect to type d studies the process of completing a market area study averages several months taxpayer does not receive substantial advance_payments of the total_contract_price with respect to type e studies the process of completing a market area study averages about one month taxpayer generally receives advance_payments of of the total_contract_price the remaining amount is usually paid upon delivery financial and tax reporting for revenue from market area studies prior to about year taxpayer offered only type b type c and type e studies taxpayer’s year form 10-k at page y indicates that for financial reporting purposes taxpayer recognized revenues and costs related to type b and type c studies using the cost-to-cost percentage_of_completion_method but charged off anticipated losses against earnings when a loss was identified for purposes of applying this method market studies of an area that were performed concurrently for more than one customer were grouped together and accounted for as one contract in addition taxpayer’s year form 10-k also states that revenues from type e studies which are generally short-term in nature were recognized using the completed_contract_method in its federal_income_tax returns for taxable years through the year ended month day year taxpayer originally reported income and expenses related to the market area studies in the month completed regardless of when cash was received a completed_contract_method of accounting this method was changed as a result of a previous examination which included the taxable_year ended month day year the examiner concluded that taxpayer’s method_of_accounting was in error and therefore proposed a change in taxpayer’s method_of_accounting this change was agreed to by the parties in a closing_agreement during or about date taxpayer and the service entered into a form_906 closing_agreement on final_determination covering specific matters the closing_agreement contained seven determination paragraphs paragraph number one provides that taxpayer and its subsidiaries will amend the income_tax returns for the taxable years ended month day year and month day year to reflect a new method_of_accounting paragraph number two provides that the change in method_of_accounting is treated as a change from a category b method initiated in the tax period ended month day year paragraph number three provides that taxpayer and its subsidiaries will change the method_of_accounting for reporting income from market- area surveys to the accrual basis of accounting recognizing revenue when services are performed and expenses when incurred paragraph number four provides that the amount of revenue recognized from market-area surveys under the method_of_accounting that taxpayer uses for financial purposes the percentage_of_completion_method approximates most clearly the amount of revenues that would be recognized as services are performed paragraphs five through seven address the sec_481 adjustment the increase in income attributable to that adjustment and the amount of the net_operating_loss_deduction taxpayer’s year annual report at page z indicates that for financial reporting purposes taxpayer recognized revenues and costs related to type a through type c studies using the cost-to-cost percentage_of_completion_method but charged off 1apparently this reference is to section dollar_figure of revproc_84_74 1984_2_cb_736 which was superseded later see generally revproc_97_27 1997_1_cb_680 modified by revproc_97_30 1997_1_cb_702 notice_98_31 1998_22_irb_10 anticipated losses against earnings when a loss was identified in addition taxpayer’s year annual report also states that revenues and costs related to type e studies type d studies and other projects that are completed in a short time period were recognized at completion taxpayer states that it has filed all subsequent year returns including those that are involved in this technical_advice_memorandum in accordance with the accounting_method prescribed in the closing_agreement with respect to type b and type c studies taxpayer uses the accrual_method of accounting and determines the amount of income that is accruable by using the percentage_of_completion_method which is the method taxpayer uses for financial purposes taxpayer defers cash advances to the extent they exceed income under this method with respect to type e studies taxpayer continues to use the completed_contract_method for both financial and federal_income_tax purposes with respect to type d studies which taxpayer began offering around year taxpayer uses the completed_contract_method for both financial and federal_income_tax purposes with respect to type a studies which taxpayer also began offering around year taxpayer accounts for each annual study in the same manner as type b and type c studies law and analysis this request for technical_advice raises two issues the first issue is whether or not taxpayer is using acceptable methods_of_accounting for income from performing its various market area studies the second issue is whether the closing_agreement precludes the service from changing taxpayer’s unacceptable methods_of_accounting if any as explained below taxpayer’s methods_of_accounting for income from type a d and e market area studies are not acceptable methods_of_accounting and the closing_agreement does not preclude the service from changing taxpayer’s methods_of_accounting for these market area studies issue taxpayer's methods_of_accounting the first issue is whether or not taxpayer is using acceptable methods_of_accounting taxpayer asserts that its method_of_accounting for income from each type of market area study is an acceptable method_of_accounting because it clearly reflects income and it complies with the requirements of revproc_71_21 1971_2_cb_549 as well as relevant case law for the deferral of income in contrast the field asserts that taxpayer's methods_of_accounting do not clearly reflect income because they do not meet the requirements of sec_460 or revproc_71_21 and in some situations they improperly delay the time at which taxpayer takes income from the provision of market area studies into account for the reasons described below taxpayer's method of 2taxpayer does not charge off such losses for federal_income_tax purposes accounting for income from type b and c market area studies satisfies the requirements of revproc_71_21 and therefore is an acceptable method_of_accounting however taxpayer’s methods_of_accounting for income from type a d and e market area studies satisfy neither sec_460 nor revproc_71_21 and are not acceptable methods_of_accounting the following analysis first examines the general rules for determining whether a method_of_accounting clearly reflects income and then applies those rules to taxpayer i general rules sec_446 provides the general_rule that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes its income in keeping its books see also sec_1_446-1 sec_446 provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 and sec_1_446-1 sec_451 provides the general_rule that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 provides in part that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred which fix the right to receive such income and the amount thereof can be determined with reasonable accuracy all the events that fix the right to receive income occur when the required performance occurs payment is due or payment is made whichever happens earliest see 372_us_128 360_us_446 revrul_84_31 1984_1_cb_127 revrul_83_106 1983_2_cb_77 revrul_81_176 1981_2_cb_112 revrul_79_195 1979_1_cb_177 sec_1_446-1 provides in part that a method_of_accounting that reflects the consistent application of generally_accepted_accounting_principles in a particular trade_or_business in accordance with accepted conditions or practices in that trade_or_business will ordinarily be regarded as clearly reflecting income provided all items of gross_income and expenses are treated consistently from year to year sec_1_446-1 provides that no method_of_accounting is acceptable unless in the opinion of the commissioner it clearly reflects income the method used by the taxpayer in determining when income is to be accounted for will generally be acceptable if it accords with generally_accepted_accounting_principles is consistently used by the taxpayer from year to year and is consistent with the income_tax regulations sec_1_446-1 provides in part that the commissioner may authorize a taxpayer to adopt or change to a method_of_accounting permitted by this chapter although the method is not specifically described in the regulations in this part if in the opinion of the commissioner income is clearly reflected by the use of such method further the commissioner may authorize a taxpayer to continue the use of a method_of_accounting consistently used by the taxpayer even though not specifically authorized by the regulations in this part if in the opinion of the commissioner income is clearly reflected by the use of such method the commissioner is vested with broad discretion in determining whether a particular method_of_accounting employed by a taxpayer clearly reflects the taxpayer’s income 439_us_522 the commissioner’s determination that a taxpayer’s method_of_accounting does not clearly reflect income is entitled to more than the usual presumption of correctness 98_tc_457 the taxpayer bears a heavy burden_of_proof to show that the commissioner abused his discretion thor power tool co u s pincite thus in order to prevail a taxpayer must establish that the commissioner’s determination is clearly unlawful or plainly arbitrary thor power tool co u s pincite although the commissioner does enjoy broad discretion under sec_446 he cannot require a taxpayer to change from an accounting_method that clearly reflects income to an alternate method that more clearly reflects income 85_tc_485 78_tc_1029 whether a taxpayer’s method_of_accounting clearly reflects income is a question of fact to be determined on a case-by-case basis 104_tc_367 in general however a method_of_accounting clearly reflects income when it results in accurately reported taxable_income under a recognized method_of_accounting rlc industries co t c pincite many cases have held that a taxpayer’s method_of_accounting clearly reflected the taxpayer’s income where the taxpayer utilized a method_of_accounting provided in the code the regulations a revenue_ruling or a revenue_procedure see eg 476_us_593 frysinger v commissioner 645_f2d_523 5th cir 106_tc_103 98_tc_457 85_tc_397 71_tc_1083 aff’d 650_f2d_1046 9th cir galedrige construction inc v commissioner tcmemo_1997_240 hospital corp of america v commissioner tcmemo_1996_105 in all of the above cited cases the courts have noted that the taxpayer did not manipulate the method_of_accounting the taxpayer did not have a tax_avoidance purpose in utilizing the method_of_accounting or the taxpayer’s method did not result in a purposeful or material distortion_of_income although a taxpayer’s method_of_accounting may be in compliance with the code or regulations it is still subject_to the clear_reflection_of_income standard see eg hughes properties 476_us_593 71_f3d_209 6th cir beyond compliance with the code and regulations courts have identified other factors in determining whether a method_of_accounting clearly reflects income including the following whether the taxpayer consistently used its method_of_accounting see eg ansley-sheppard-burgess co t c pincite molsen t c pincite whether taxpayer’s method_of_accounting conforms to the industry practice see eg molsen t c pincite and whether the taxpayer made an attempt to unreasonably prepay expenses or defer the recognition of income ie whether the taxpayer made an attempt to manipulate the method_of_accounting see eg ansley- sheppard-burgess co t c pincite another element that courts may consider in determining whether a taxpayer’s method_of_accounting clearly reflects income is whether such accounting_method creates a mismatch of income and expense such as in the case where a taxpayer may prepay expenses or defer the recognition of income many cases have held that the 3there may be instances however where a taxpayer’s use of an acceptable method_of_accounting may not clearly reflect income because there exists a gross distortion between the economic results and the tax results one such case is ford motor co in ford motor co the taxpayer an accrual basis taxpayer settled numerous tort claims by entering into settlement agreements with the tort claimants under the terms of the settlement agreement the taxpayer was to make annuity payments to the each of the tort claimants over differing periods the longest of which wa sec_58 years in order to fund these payments ford purchased single premium annuity_contracts during ford claimed a deduction for its taxable_year for the entire amount of all future payments it was required to make to all tort claimants in full accord and satisfaction of the settlement agreements for financial_accounting purposes ford expensed only the actual cost of the annuity_contracts the sixth circuit held that ford’s method_of_accounting for tax purposes did not clearly reflect income because the economic results of the transactions were grossly different from the tax results even though the court found that ford’s deductions were in compliance with the regulations promulgated under sec_461 the court found that allowing ford a full deduction could result in the tax_benefit derived from the deduction funding the full amounts due in future periods leaving ford with a profit commissioner’s concern about matching income and expense is insufficient by itself to support a finding that the taxpayer’s method fails to clearly reflect income see eg 98_tc_457 furthermore some courts have held that a taxpayer’s method_of_accounting which deferred unearned_income to a subsequent tax_year beyond the year of receipt clearly reflected income partly because there was a matching of income with related expenses see 400_f2d_981 530_f2d_1367 ct_cl cert_denied 429_us_867 aod cc-1986-014 date collegiate cap and gown co v commissioner tcmemo_1978_226 however should there be a material or gross distortion_of_income and related expenses it is more likely that the taxpayer’s method_of_accounting will fail to clearly reflect income see eg 522_f2d_1055 9th cir on the other hand if a taxpayer’s method_of_accounting is inconsistent with the code or regulations it is more likely that the commissioner’s determination that a method_of_accounting fails to clearly reflect income can be sustained thor power tool co u s pincite see also 88_tc_1532 in thor power tool the taxpayer wrote down certain excess inventory in accordance with gaap to its net realizable value however the taxpayer continued to offer the inventory for sale at full price despite writing it down the court applying the appropriate regulations to the facts held that the commissioner properly disallowed the taxpayer’s write-down of excess inventory as not clearly reflecting income because the taxpayer’s method_of_accounting was plainly inconsistent with the regulations thor power tool co u s pincite ii application to taxpayer's methods_of_accounting as noted above the field asserts that taxpayer's methods_of_accounting for income do not clearly reflect income because they do not meet the requirements of sec_460 or revproc_71_21 and in some situations they improperly delay the time at which taxpayer takes income from the provision of market area studies into account 4the field has observed that the closing_agreement does not expressly mention that advance_payments may be deferred under revproc_71_21 however that fact is not dispositive because the ultimate issue is whether the method specifically authorized by the closing_agreement without regard to how that method is labeled satisfies the requirements of revproc_71_21 in this regard it is important to note that the closing_agreement required taxpayer to account for income from market-area surveys on the accrual basis of accounting recognizing revenue when services are performed and provided that the amount of revenue recognized from market-area surveys under the method_of_accounting that taxpayer uses for financial purposes the percentage_of_completion_method approximates most clearly the amount of revenues that would be recognized as services are performed taxpayer changed its methods_of_accounting in in contrast taxpayer claims that its method_of_accounting for income from each type of market area study is an acceptable method_of_accounting because it clearly reflects income and it complies with the requirements of revproc_71_21 as well as relevant case law for the deferral of income for the reasons set forth below the long-term_contract rules do not apply to taxpayer’s methods_of_accounting accordingly taxpayer’s methods_of_accounting are not authorized or prohibited by the rules applicable to long-term_contracts taxpayer’s deferral of advance_payments from type b and c market area studies satisfies the requirements of revproc_71_21 and therefore is an acceptable method_of_accounting further taxpayer's methods_of_accounting for income from type a d and e market area studies do not comply with the requirements of revproc_71_21 are not proper under case law and are not acceptable methods_of_accounting under the facts of this technical_advice a long-term_contracts sec_1 a provides generally that the income from a long-term_contract may be included in gross_income in accordance with one of the two long-term_contract methods namely the percentage_of_completion_method as described in paragraph c of this section or the completed_contract_method as described in paragraph d of this section or any other method whichever method is chosen must in the opinion of the commissioner clearly reflect income sec_1 b i provides generally that the term long-term_contract means a building installation construction or manufacturing contract which is not completed within the taxable_year in which it is entered into sec_1 c provides generally that under the percentage_of_completion_method the portion of the gross contract_price that corresponds to the percentage of the entire contract that has been completed during the taxable_year must be included in gross_income for that taxable_year sec_1 d provides generally that under the completed_contract_method gross_income derived from long-term_contracts must be reported by including the gross contract_price of each contract in gross_income for the taxable_year in which that contract is completed sec_460 provides that in the case of any long-term_contract the taxable_income from such contract shall be determined under the percentage-of-completion method as modified by subsection b accordance with the closing_agreement and has consistently used the new methods since the change sec_460 provides generally that in the case of any long-term_contract with respect to which the percentage_of_completion_method is used the percentage of completion shall be determined by comparing costs allocated to the contract under subsection c and incurred before the close of the taxable_year with the estimated total contract costs and upon completion of the contract or with respect to any amount properly taken into account after completion of the contract when such amount is so properly taken into account the taxpayer shall pay or shall be entitled to receive interest computed under the look-back_method of paragraph sec_460 provides that the term long-term_contract means any contract for the manufacture building installation or construction_of_property if such contract is not completed within the taxable_year in which such contract is entered into sec_460 provides that for purposes of this subsection the term construction_contract means any contract for the building construction reconstruction or rehabilitation of or the installation of any integral component to or improvements of real_property revrul_70_67 1970_1_cb_117 holds that an architect who does not build or construct anything but simply draws the plans and supervises the work of construction is not entitled to report income from the contracts as a long-term_contract the ruling reasons that drawing plans and supervising construction in accordance with the plans is not building installation or construction as the terms are used for long-term_contracts the ruling does not discuss the possibility that the taxpayer is manufacturing plans but concludes that the taxpayer’s activities are in the nature of personal services revrul_80_18 1980_1_cb_103 and revrul_82_134 1982_2_cb_88 provide that a taxpayer engaged in the business of providing engineering and related_services was not performing long-term_contract activities even though they were functionally related to activities that may be long-term_contract activities in both rulings the taxpayer was not required to actually build install or construct anything by definition a long-term_contract must be a building installation construction or manufacturing obligation taxpayer’s market area studies contracts do not contain any such obligation like the rulings concerning architectural and engineering services the market area studies contracts are service contracts recording the results of these services on paper or magnetic media is not a manufacturing building installation or construction activity for purposes of classifying a contract as a long-term_contract just as providing architectural drawings is not a long-term_contract activity consequently the market area studies contracts are not long-term_contracts accordingly taxpayer’s methods_of_accounting are not authorized or prohibited by the rules applicable to long- term contracts b revproc_71_21 revproc_71_21 1971_2_cb_549 implements an administrative decision by the commissioner under sec_446 to allow accrual_method taxpayers in certain specified and limited circumstances to defer the inclusion in gross_income of payments received or amounts due and payable in one taxable_year for services to be performed by the end of the next succeeding taxable_year section dollar_figure provides that an accrual_method taxpayer who pursuant to an agreement receives a payment in one taxable_year for services where all of the services under such agreement are required by the agreement as it exists at the end of the taxable_year of receipt to be performed by him before the end of the next succeeding taxable_year may include such payment in gross_income as earned through the performance of the services subject_to the limitations provided in sec_3 and section dollar_figure provides that the amount of any advance_payment includible as gross_receipts in gross_income in the taxable_year of receipt by a taxpayer shall be no less than the amount of such payment included as gross_receipts in gross_income for purposes of his books_and_records and all reports including consolidated financial statements to shareholders partners other proprietors or beneficiaries and for credit purposes section dollar_figure of revproc_71_21 provides that with certain limited exceptions not relevant here a payment received by an accrual_method taxpayer pursuant to an agreement for the performance by him of services must be included in his gross_income in the taxable_year of receipt if under the terms of the agreement as it exists at the end of such year a any portion of the services is to be performed by him after the end of the taxable_year immediately succeeding the year of receipt or b any portion of the services is to be performed by him at an unspecified future date that may be after the end of the taxable_year immediately succeeding the year of receipt section dollar_figure of revproc_71_21 provides that the term agreement includes other agreements between the taxpayer and the person for whose benefit the performance under the first agreement is to be rendered if such other agreements provide for rendition of substantially_similar performance over a period of time that is substantially consecutive to that of the first agreement section dollar_figure of revproc_71_21 provides in part that the deferral of the inclusion in gross_income of amounts in accordance with the revenue_procedure will be treated as an acceptable method_of_accounting under sec_446 as long as the method is consistently used by the taxpayer in revrul_72_207 1972_1_cb_126 the taxpayer reported its income on the basis of the calendar_year and used an accrual_method of accounting on date the taxpayer contracted with the department of labor to hire and train underemployed low-income persons the taxpayer received an installment of 50x at that time the contract provided in part that over a two-year period beginning on date the taxpayer must hire a specified number of low-income persons for full- time employment for a minimum period as part of its obligations the taxpayer was required to implement a structured training program which required the construction of a training facility the government agreed to pay the taxpayer 500x dollars in installments according to a specified_payment schedule in the contract the revenue_ruling states that because the performance of services will continue after the amount received in is not subject_to deferral under revproc_71_21 type a studies with respect to type a studies the contract period is generally five years and taxpayer provides a full study every odd numbered year and a partial study every even numbered year accordingly all of the services under the agreement for a type a study as it exists at the end of the year of the receipt of the advance_payment will not be performed before the end of the year following the year of receipt of the advance_payment consequently we conclude that type a studies do not meet the criteria for deferral of advance_payments for services under revproc_71_21 type b studies with respect to type b studies the process of completing a market area study averages three to four months but could be as long as nine months taxpayer receives advance_payments for these studies for financial and tax_accounting purposes taxpayer determines the amount of income that is accruable for the current tax_year for type b studies by using a percentage of completion calculation in this case taxpayer’s calculation has the effect of requiring taxpayer to include its advance_payments in gross_income as services are performed which is consistent with the closing_agreement and is not disputed by the field this complies with the requirements of dollar_figure of revproc_71_21 accordingly taxpayer’s method_of_accounting for type b studies is an acceptable method_of_accounting under sec_446 see dollar_figure of revproc_71_21 type c studies with respect to type c studies the process of completing a market area study averages three to four months but could be as long as nine months taxpayer receives advance_payments for these studies for financial and tax_accounting purposes taxpayer determines the amount of income that is accruable for the current tax_year for type c studies by using a percentage of completion calculation in thi sec_5 the other requirements of revproc_71_21 are not discussed as they have not been raised as an issue in this request for technical_advice with respect to any of the market area studies case taxpayer’s calculation has the effect of requiring taxpayer to include its advance_payments in gross_income as services are performed which is consistent with the closing_agreement and is not disputed by the field this complies with the requirements of dollar_figure of revproc_71_21 accordingly taxpayer’s method_of_accounting for type c studies is an acceptable method_of_accounting under sec_446 see dollar_figure of revproc_71_21 type d studies the process of completing a type d market area study averages several months although taxpayer does not receive substantial advance_payments of the total_contract_price advance_payments are received under its method_of_accounting for type d studies taxpayer includes the gross contract_price in income and total costs incurred in expenses for the taxable_year in which the contract is completed as a result where a type d study spans two tax years taxpayer performs services in the first tax_year without including any advance_payments actually received in income in that tax_year accordingly taxpayer’s method_of_accounting for type d studies does not comply with dollar_figure of revproc_71_21 which requires that advance_payments be included in gross_income as earned through the provision of services type e studies the process of completing a type e market area study averages about one month taxpayer generally receives substantial advance_payments for these studies under taxpayer’s method_of_accounting for type e studies it includes the gross contract_price in income and total costs incurred in expenses for the taxable_year in which the contract is completed as a result where a type e study spans two tax years taxpayer performs services in the first tax_year without including any of the advance_payments in income in that tax_year accordingly taxpayer’s method_of_accounting for type e studies does not comply with dollar_figure of revproc_71_21 which requires that advance_payments be included in gross_income as earned through the provision of services c case law taxpayer asserts that its methods_of_accounting for income from type a studies type d studies and type e studies are acceptable methods_of_accounting even though the requirements of revproc_71_21 are not satisfied taxpayer’s position is that its methods are proper under case law supporting deferral of service income including 400_f2d_981 7th cir and 530_f2d_1367 ct_cl cert_denied 429_us_867 aod cc-1986-014 date for the reasons described below taxpayer’s position is not persuasive in a trilogy of cases the supreme court considered the proper income_tax treatment of prepaid_income received for services by an accrual_method taxpayer see 353_us_180 367_us_687 and 372_us_128 in these cases the supreme court held that the commissioner did not abuse his discretion by rejecting any deferral of income by the taxpayer and requiring that the entire prepaid_income be included in income when received as interpreted by the service these cases along with 360_us_446 establish that all the events that fix the right to receive income occur when the required performance occurs payment is due or payment is made whichever happens earliest see revrul_84_31 1984_1_cb_127 revrul_83_106 1983_2_cb_77 revrul_81_176 1981_2_cb_112 revrul_79_292 1979_2_cb_287 clarified by revrul_89_122 1989_2_cb_200 revrul_79_195 1979_1_cb_177 taxpayer’s methods_of_accounting for income from type a studies type d studies and type e studies do not satisfy this standard and therefore are not acceptable methods_of_accounting the artnell and boise cascade cases are distinguishable and do not change this analysis issue closing_agreement the general rules applicable to closing agreements sec_7121 provides that the secretary is authorized to enter into a written_agreement with any person relating to the liability of such person or of the person or estate for whom he acts in respect of any internal revenue tax for any taxable_period sec_7121 provides that when such an agreement is approved by the secretary it is final and conclusive except upon a showing of fraud or malfeasance or misrepresentation of a material fact a case shall not be reopened as to the matters agreed upon further the agreement shall not be annulled modified set_aside or disregarded in a suit action or proceeding sec_301_7121-1 of the regulations on procedure and administration provides in part that the commissioner may enter into a written_agreement with any person relating to the liability of such person or of the person or estate for whom he acts in respect of any internal revenue tax for any taxable_period ending prior or subsequent to the date of such agreement sec_301_7121-1 provides in part that closing agreements with respect to taxable periods ended prior to the date of the agreement may relate to the total_tax liability of the taxpayer or to one or more separate items affecting the tax_liability of the taxpayer sec_301_7121-1 provides that closing agreements with respect to taxable periods ending subsequent to the date of the agreement may relate to one or more separate items affecting the tax_liability of the taxpayer see also sec_601_202 sec_301_7121-1 provides the following example to illustrate the provisions of sec_301_7121-1 a owns shares in the xyz corporation which he purchased prior to date a is considering selling shares of such stock but is uncertain as to the basis of the stock for the purpose of computing gain either prior or subsequent to the sale a closing_agreement may be entered into determining the market_value of such stock as of date which represents the basis for determining gain if it exceeds the adjusted_basis otherwise determined as of such date not only may the closing_agreement determine the basis for computing gain on the sale of the shares of stock but such an agreement may also determine the basis unless or until the law is changed to require the use of some other factor to determine basis of the remaining shares of stock upon which gain will be computed in a subsequent sale sec_301_7121-1 provides in part that a closing_agreement with respect to a taxable_period ending subsequent to the date of the agreement is subject_to any change in or modification of the law enacted subsequent to the date of the agreement and made applicable to such taxable_period and each closing_agreement shall so recite the rules applicable to interpretation of the closing_agreement in general court opinions hold that the ordinary principles of contract law govern the interpretation of closing agreements if the essential terms of an agreement are deemed unambiguous a court will not look beyond the four corners of the document to determine the parties’ intent 100_tc_319 aff’d 47_f3d_168 6th cir see also lamson v commissioner tcmemo_1994_383 a form_906 closing_agreement is a final and conclusive agreement that is binding only as to matters agreed upon for the taxable_period stated in the agreement qureshi v commissioner tcmemo_1996_169 citing 97_tc_1 and 90_tc_753 although the premises in a closing_agreement are helpful for interpreting the agreement sec_7121 does not bind 6it is the position of the service that a closing_agreement is an agreement entered into pursuant to statute rather than a contract because a closing_agreement is not a contract its enforceability does not depend on mutual consideration 67_f2d_635 1st cir cited with approval in 100_tc_319 n see also irm text and although a closing_agreement is not a contract certain principles of contract law may be relevant in dealing with closing agreements eg principles related to offer and acceptance see revrul_73_514 1973_2_cb_416 the parties as to those premises rather the parties are bound only as to the specific matters agreed upon estate of magarian and zaentz in qureshi the closing_agreement was ambiguous as to the taxable years covered portions of the closing_agreement supported the position of the service that the closing_agreement governed the tax treatment of the taxpayer’s investment in a tax_shelter for all taxable years however other portions of the agreement supported the taxpayer’s position that the closing_agreement applied only to specific taxable years referred to in the agreement the tax_court resolved this issue in the taxpayer’s favor the rationale was first that the ambiguity in the closing_agreement should be resolved against the drafter the service and second that each year is a separate matter with regard to the latter rationale the court stated if the parties had intended to be included in their closing_agreement they could have done so but they did not accordingly we hold that the closing_agreement per se does not preclude petitioners from entitlement to the claimed depreciation deduction investment_tax_credit and loss for we believe the closing_agreement covers only type b and type c studies paragraph number three of the closing_agreement provides that taxpayer and its subsidiaries will change the method_of_accounting for reporting income from market- area surveys to the accrual basis of accounting recognizing revenue when services are performed and expenses when incurred the term market-area surveys is ambiguous however we believe the intent can be determined from paragraph number four paragraph number four provides that the amount of revenue recognized from market-area surveys under the method_of_accounting that taxpayer uses for financial purposes the percentage_of_completion_method approximates most clearly the amount of revenues that would be recognized as services are performed at the time taxpayer and the service entered into the closing_agreement taxpayer offered only three of the five types of market area studies described above these were type b type c and type e also at the time taxpayer and the service entered into the closing_agreement for financial reporting purposes taxpayer recognized revenues and costs related to type b and type c studies using the cost-to-cost percentage_of_completion_method however revenues from type e studies were recognized using the completed_contract_method since the closing_agreement was executed taxpayer has continued to use the completed_contract_method for both financial and federal_income_tax purposes for type e studies accordingly we conclude that the closing_agreement covers only type b and type c studies which are the only studies that used the percentage_of_completion_method for financial reporting purposes at the time the closing_agreement was executed we believe the closing_agreement does not make determinations for future years similar to the case of qureshi there is an issue regarding what years are covered by the closing_agreement to resolve this issue the various paragraphs in the closing_agreement should be read in connection with each other rather than in isolation thus paragraph number one provides that taxpayer will amend the income_tax returns for the taxable years ended month day year and month day year to reflect a new method_of_accounting however paragraph number one does not describe the new method_of_accounting thus paragraph number one cannot be read in isolation from the other paragraphs more specifically paragraph number one must be read in connection with paragraph number three which provides that taxpayer will change the method_of_accounting for reporting income from market-area surveys to the accrual basis of accounting recognizing revenue when services are performed and expenses when incurred further the meaning of paragraph number three is clarified by paragraph number four which provides that the amount of revenue recognized from market-area surveys under the method_of_accounting that taxpayer uses for financial purposes the percentage_of_completion_method approximates most clearly the amount of revenues that would be recognized as services are performed by reading paragraph number one in connection with paragraph number three we conclude that the closing agreement’s requirement of a change in method_of_accounting for reporting income from market-area surveys is applicable only to the taxable years ended month day year and month day year these are the years specifically at issue in the closing_agreement as was pointed out in qureshi each year is a separate matter and if the parties had intended that the change in method_of_accounting would be applicable to all years the parties could have easily provided for this result if the closing_agreement purports to make a determination for future years it is not binding delegation_order no rev effective date provides that the authority to enter into and approve closing agreements is delegated by the commissioner to various officials in particular paragraph provides that the assistant_commissioner international regional commissioners regional_counsel assistant regional commissioners examination service_center directors district directors chiefs and associate chiefs of appeals offices and appeals team chiefs with respect to his her team cases are hereby authorized in cases under their jurisdiction but excluding cases docketed before the united_states tax_court to enter into and approve a written_agreement with any person relating to the internal revenue tax_liability of such person or of the person or estate for whom he she acts for a taxable_period or periods ended prior to the date of agreement and related specific items affecting other taxable periods emphasis added the delegation_order does not define related specific items affecting other taxable periods however the closing_agreement handbook irm provides a description of the limits of the authority delegated under paragraph the text of which was last revised on date provides in part as follows there are two general limitations on the closing_agreement authority of regional commissioners and other field officials stated in paragraph of the delegation_order the first is that the agreements must be with respect to cases under their jurisdiction the second is that such agreements must pertain to taxable periods ended before the dates of such agreements or to specific items related to such periods and affecting other taxable periods these officials are not authorized to sign closing agreements pertaining to prospective transactions such agreements are handled by the national_office emphasis added see also section dollar_figure of revproc_68_16 1968_1_cb_770 irm text cf revproc_94_67 1994_2_cb_800 accelerated_issue_resolution closing agreements subject_to the same limitations a complete analysis of the limits of the authority delegated to field officials under paragraph of delegation_order no is beyond the scope of this technical_advice_memorandum nevertheless the authority delegated under paragraph would not extend to determinations pertaining to transactions that have not yet occurred in a taxable_period ended prior to the date of the agreement the following two examples illustrate this limit by showing determinations that are within the delegated authority the first example illustrates a matter that relates to the tax_liability for a taxable_period ended prior to the date of the agreement abc corporation purchased an asset and placed it into service during its taxable_year that return was examined during during the examination the field and abc corporation could enter into a closing_agreement that determines the basis of the asset as well as the depreciation method and period such a determination affects the calculation of depreciation_deductions in future years it is important to recognize that this type of determination made with respect to a taxable_period ended prior to the date of agreement both relates to the tax_liability for that period and affects future taxable periods however because the determination relates to the tax_liability for a period ended prior to the date of the agreement there is no need to resolve whether it is also a related specific item affecting other taxable periods the second example illustrates a matter that is solely a related specific item that affects other taxable periods the facts are a variation of the example in sec_301 b a purchased shares of stock of the xyz corporation a closely held company during the taxable_year a sold shares of such stock during the taxable_year which was later examined during during the examination the field and a could enter into a closing_agreement that determines the basis of the shares of stock and the resulting gain to be recognized during additionally the closing_agreement may also determine the basis of the remaining shares of stock as of a date in a taxable_period ended prior to the date of the closing_agreement for purposes of computing gain_or_loss in a subsequent sale with respect to the shares it is important to note that the determination does not relate to the tax_liability for a taxable_period ended prior to the date of agreement but instead the determination concerns a related specific item affecting other taxable periods it is also important to note that the shares of stock were already acquired by the taxpayer as in the first example the transaction which is the subject of the closing_agreement occurred in a taxable_period ended prior to the date of the closing_agreement in this technical_advice the years involved in the current examination are the taxable years year year and year also the closing_agreement was executed during or about date consequently all of the contracts for market area studies that were executed before that time were completed long before the start of the taxable years involved in the current examination because such market area studies took no longer than nine months to complete accordingly we believe the field did not have the authority under paragraph number four of the delegation_order to make a determination with respect to the method_of_accounting to be used for contracts for market area studies for the taxable years involved in the current examination such a determination is beyond the authority delegated to field officials under paragraph four because that determination pertains to prospective transactions ie market area studies to be entered into after the execution of the closing_agreement if a closing_agreement is approved by employees of the service lacking authority to do so under the delegation_order a question necessarily arises as to whether the closing_agreement is binding on the parties at least two cases hold that such a closing_agreement is not binding in webb v commissioner tcmemo_1994_549 the closing_agreement was signed by a revenue_agent and a section chief on behalf of the commissioner the closing_agreement related to a taxable_year at issue in a docketed tax_court case 7of course the provisions of sec_446 apply with respect to the valid determinations made in a closing_agreement because the case was docketed before the tax_court at the time the agreement was signed the employees of the service lacked authority under delegation_order no to bind the service the court specifically rejected the argument that the service employees had apparent authority to enter into the closing_agreement even if the taxpayer assumed that the revenue_agent and section chief had apparent authority to enter into the closing_agreement such apparent authority does not translate into actual authority and cannot bind the service a similar result was reached in stiskin v commissioner tcmemo_1996_306 in which the closing_agreement was signed by an associate chief_of_appeals and related to a case docketed before the tax_court again the court held that the service was not bound by the unauthorized acts of its agents and was not estopped to assert their lack of authority as a defense based on the reasoning of those cases we conclude that the closing_agreement does not bind the service with respect to the years currently under examination if the agreement purports to make determinations for those years caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
